Citation Nr: 0734686	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for chronic myelogenous 
leukemia.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1990.  

In December 2003, the Board remanded the case for procedural 
development, and examination of the veteran, with a medical 
opinion.  Following the requested development, the Board 
denied the claim in October 2005.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court remanded the 
matter for compliance with a joint motion for remand, dated 
in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion found the reasons and bases for the Board's 
denial to be inadequate.  As to the hepatitis claim, it was 
noted that the service medical records from 1986 showed that 
the veteran was treated for liver problems in service and 
that the report had not been translated from the French or 
considered by the Board.  Laboratory studies had also not 
been considered.  A review of the opinion obtained by the 
Board does not indicate that this evidence was considered.  
Consequently a new opinion considering this evidence, as well 
as the translation obtained by the Board, should be obtained.  

As to the claim for chronic myelogenous leukemia (CML), the 
joint motion noted that the VA examiner reported that there 
was no medical evidence to support the theory that benzene 
exposure can cause CML.  However, the veteran had submitted 
medical literature, including some from US Government 
agencies, supporting a connection, and the examiner did not 
address this evidence.  Here, again, a new opinion 
considering the supporting evidence should be obtained.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should forward the claims folder 
to an expert in liver diseases for an 
opinion on the origin of the veteran's 
hepatitis.  The expert should express 
an opinion, with a complete 
explanation, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
hepatitis C began in service.   The 
expert should consider the pertinent 
medical records including:
        a.  The translation of the report 
of treatment at a private French 
hospital, for hepatitis symptoms, 
during service, in April 1986; 
        b.  The testing for hepatitis A 
and B, during service, in March and 
April 1986; 
        c.  The elevated liver function 
studies, during service, in 1985 and 
1986; 
        d.  The elevated liver function 
tests, after service, in March and 
April 1996; and 
        e.  The laboratory study in May 
1996 and biopsy in July 1996, which led 
to a diagnosis of hepatitis C.   

If an opinion cannot be rendered 
without an examination, tests, or 
studies, such evaluations should be 
scheduled.  

2.  The AOJ should forward the claims 
folder to an expert in leukemia for an 
opinion on the origin of the veteran's 
CML.  The expert should express an 
opinion, with a complete explanation, 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the veteran's CML 
began in service.   The expert should 
consider the following:  
        a.  All pertinent medical 
literature, including the articles and 
treatises submitted by the veteran;  
        b.  The opinions of the veteran's 
treating physician, R. D. B., M.D., 
dated in December 2002 and March 2003; 
        c.  The veteran's exposure to 
benzene while working with vehicles 
during his 20 year service career; and
        d.  The likelihood that such 
benzene exposure could precipitate the 
veteran's CML.  

If an opinion cannot be rendered 
without an examination, tests, or 
studies, such evaluations should be 
scheduled.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



